DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 9/15/2021, with respect to the rejection of amended claim 1 in view of Nakamura/Kozuki and Akou/Kozuki have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest, or obviate the invention of claim 1.
Claim 1 is drawn to a secondary battery comprising the elements recited therein.  Notably claim 1 requires a sealing body with a lid plate having an exhaust hole at the center and a current collector lead with a top wall through hole, bottom wall through hole, and center through hole.  Claim 1 further requires a relation of exhaust hole diameter ≥ top wall through hole diameter ≥ bottom wall through hole diameter ≥ current collector center though hole diameter.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRENT C THOMAS/Examiner, Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724